DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “a multimodal molecular weight distribution,” and the claim also recites “a bimodal molecular weight distribution” which 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127427 issued to Vantomme et al. in view of US 2014/0356554 issued to Van Reijen et al., US 2002/0132084 issued to Fink et al., and US 2006/0258811 issued to Barcus et al. 
Vantomme discloses a metallocene-catalyzed polyethylene composition having a multimodal, preferably bimodal, molecular weight distribution, a density of 0.920-0.945 g/cm3, a molecular weight distribution Mw/Mn of 2.8-6, and a melt index MI2 of 0.1-5 g/10 min as measured by ISO 1133 at 190°C and a load of 2.16 kg (i.e., Condition D) (abstract and section [0001]).  In one embodiment, the polyethylene composition comprises (a) 45-75% of a 3 and (b) 35-45% of a polyethylene fraction A having a MI2 of 1.0-200 g/10 min and a density of 0.920-0.965 g/cm3, wherein each fraction is prepared int eh presence of a metallocene-containing  catalyst system (sections [0082]-[0085]).  The polyethylene composition is suitable for making slit film (e.g., tape) yarns and monofilaments suitable for tufting into a primary backing for making artificial grass filaments in an artificial turf (section [0235]-[0245]).  The polyethylene composition may include 0.01-15% by weight of additives (i.e., filaments comprising 85% or more of said polyethylene composition (section [0242]).  
Thus, Vantomme teaches the invention of claims 17 and 19-32 with the exception that the slit film, tape, or monofilament yarns are made into a fabric, preferably a woven fabric for use as a primary backing in an artificial turf.  However, it is well known to employ polyethylene tape yarns for woven primary backing fabrics in artificial turfs, especially when the tufted face yarns comprise polyethylene. Specifically, it is known in the art to make artificial turfs of all like polymers in order to facilitate recyclability of said artificial turfs.  Additionally, it is well known in the art that primary backings are commonly made of woven tape yarns, which may comprise polyethylene.  
For example, Van Reijen discloses an artificial turf comprising yarns tufted into a backing, wherein the entire artificial turf can be recycled due to all of the components thereof being substantially identical in chemical origin (abstract).  Figure 2 shows an artificial turf comprising fibers 7 (i.e., face yarns) tufted into substrate 6 (i.e., primary backing), a hot melt adhesive backing 8, and a foil 9 (i.e., secondary backing), wherein all o f the components 6, 7, 8, and 9 comprising the same chemical composition, preferably polyethylene  to enable full recycling of said artificial turf (section [0032] and Figure 2].  Additionally, Fink teaches known 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention employ the polyethylene tape yarns of Vantomme to make a woven fabric for use as a primary or secondary backing for use in Vantomme’s artificial turf having said polyethylene tapes as tufted face yarns.  Motivation to do so would be to expand the applications of said polyethylene tape yarns and to facilitate recyclability of the artificial turf by employing like polymers for the face yarns and backings.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, claims 17 and 19-32 are rejected as being obvious over the prior art.  
Regarding claim 18, while the cited prior art fails to teach the polyethylene tape yarns employed in the backing fabric have a titer of 100-1500 dtex, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed titer range.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 18 is also rejected as being obvious over the cited prior art.  



Conclusion
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In particular, the art listed in the Notice of References Cited (PTO-892) teach features of artificial turf fibers comprising polyethylene compositions, polyethylene fabrics, and primary backing fabrics made of tape yarns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 25, 2022